Title: To Thomas Jefferson from Albert Gallatin, 6 January 1804
From: Gallatin, Albert
To: Jefferson, Thomas


               
                  Sir/ 
                  Treasury Department January 6th. 1804.
               
               I have the honour to enclose a copy of a Letter from the Collector of Bristol Rhode Island, and 
               I have the honour to be With the highest respect Sir, Your mo. Obedt: Servt.
               
                  Albert Gallatin 
               
            